Case 4:18-cv-00725 Document 19 Filed on 08/22/19 in TXSD Page 1 of 2

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Barucs af J

CASE NUMBER

UIGay les

CGR UO2 WGP COR GG

Felw et al

Video axhint, t# (6 Pespusse to MT
Ex x, Lo t+

 

 

 

 

 

DOCUMENT Is:
LOOSE IN FILE

[-] IN VAULT SEALED

Na IN BROWN EXPANDABLE FOLDER [3{- (? tba Ee (rie
as

INSTRUMENT #
Case 4:18-cv-00725 Document 19 Filed on 08/22/19 in TXSD Page 2 of 2

United States Courts
Southern District of Texas
Adam Fomby pDistict
adam@fombylaw.com

AUG 22 2019
440 Louisiana Street, Suite 900
Houston, TX 77002 David J. Bradley, Clerk of Court
P: 281.846.4229
F: 888.588.4925
August 20, 2019

David J. Bradley, Clerk
United States District Clerk
Southern District of Texas
515 Rusk Avenue, Fifth Floor
Houston, Texas 77002

RE: Cause No. 4:18-CV-00725, Janice Hughes Barnes et. al. v. Roberto Felix, Jr. et.
al., Exhibits A, I and L to Plaintiffs Response to Motion for Summary Judgment

To Whom it May Concern:

Please see the enclosed thumb drive containing Exhibit A, Exhibit I, and Exhibit L,
which are videos to Plaintiffs Response to Defendants Consolidated Motion for Summary
Judgment.

Thank you for your attention and cooperation in this matter. If you have any
questions or comments, please feel free to call my office.

Best regards,

C7.

Adam Fom
Fomby Law Firm
